Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-12, 14-18, 20 are currently pending and examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 04/22/2022.
   Status of the claims:
Claims 1, 4-5, 7-8, 11-12, 14-15, 18, and 20 have been amended.
Applicant’s arguments, see Remarks pages 7-9, filed 04/22/2022, with respect to the rejection of claims 1-5, 7-12, 14-18, 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Wang et al. (CN 106125445 A) necessitated by the claim amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106125445 A) in view of Fells et al. (US 20210263358 A1). 
Regarding claim 1, Wang teaches a method of scanning an object with a Lidar system, comprising: 
receiving a linearly polarized beam of light at a Faraday rotator; rotating the linearly polarized beam of light by 45 degrees at the Faraday rotator to form a rotated scanning beam (Fig. 1, the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation);
Wang fails to explicitly teach 
 generating, at a first quarter wave plate of the Lidar system, a circularly polarized scanning beam of light propagating along a longitudinal path from the rotated scanning beam; 
passing the circularly-polarized scanning beam through a first deflection stage of the Lidar system to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the scanning beam by a selected angle from the longitudinal path based on the selected rotation direction of the polarization vector; 
passing the circularly-polarized scanning beam through a second quarter wave plate to generate linearly polarized light; and 
receiving a reflected beam at a detector of the Lidar system, the reflected beam being a reflection of the linearly polarized light from the object, wherein the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.
However, Fells teaches a liquid crystal between two quarter wave plates (Fig. 5a, para [149])
generating, at a first quarter wave plate of the Lidar system, a circularly polarized scanning beam of light propagating along a longitudinal path from the rotated scanning beam (Fig. 5a, para [149], first quarter wave plate 13); 
passing the circularly-polarized scanning beam through a first deflection stage of the Lidar system to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the scanning beam by a selected angle from the longitudinal path based on the selected rotation direction of the polarization vector (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer); 
passing the circularly-polarized scanning beam through a second quarter wave plate to generate linearly polarized light (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 
receiving a reflected beam (Fig. 5a, light 17) at a detector of the Lidar system, the reflected beam being a reflection of the linearly polarized light from the object (para [150])
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s system, in view of Fells, such that to have a liquid crystal between 2 quarter wave plates  to convert circular polarized light linear or vice versa which is an inherent function of the quarter wave plate (https://en.wikipedia.org/wiki/Waveplate, Two common types of waveplates are the half-wave plate, which shifts the polarization direction of linearly polarized light, and the quarter-wave plate, which converts linearly polarized light into circularly polarized light and vice versa. A quarter-wave plate can be used to produce elliptical polarization as well.)
By combining Wang and Fells, it would have been obvious that the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.
Regarding claim 4, Wang teaches the method of claim 1, wherein the reflected beam passes is from the Faraday rotator to a polarized beam splitter to be directed to the detector (Fig. 1, the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction, completely passes through the Fourier lens, and reaches the CCD detector at the focal plane, into an electrical signal, the controller transmits to the control).
Regarding claim 5, Wang teaches the method of claim 4, wherein the linearly polarized beam is incident on the polarized beam splitter with a first polarization direction (the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation) and the reflected beam is incident on the polarized beam split with a second polarization direction (the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction)
Regarding claim 8, Wang teaches a Lidar system for a vehicle, comprising: 
a Faraday rotator configured to receive a linearly polarized beam of light and rotate the linearly polarized beam of light by 45 degrees to form a rotated scanning beam (Fig. 1, the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation); 
Wang fails to explicitly teach
a first quarter wave plate configured to produce a circularly polarized scanning beam of light from the rotated scanning beam; 
a first deflection stage configured to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the circularly-polarized scanning beam by a selected angle based on the selected rotation direction of the polarization vector; 
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage light; and 3P046250-US-NP 
a detector configured to receive a reflected beam that is a reflection of the linearly polarized light from the object, wherein the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.  
However, Fells teaches a liquid crystal between two quarter wave plates (Fig. 5a, para [149])
a first quarter wave plate configured to produce a circularly polarized scanning beam of light from the rotated scanning beam (Fig. 5a, para [149], first quarter wave plate 13); 
a first deflection stage configured to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the circularly-polarized scanning beam by a selected angle based on the selected rotation direction of the polarization vector (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer); 
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 3P046250-US-NP 
a detector configured to receive a reflected beam (Fig. 5a, light 17) that is a reflection of the linearly polarized light from the object (para [150]. See also, para [197] or claim 22, the system can be used in a lidar system meaning there is a detector).
By combining Wang and Fells, it would have been obvious that the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.  
Regarding claim 11, Wang teaches the Lidar system of claim 8, further comprising a polarized beam splitter configured to direct from the Faraday rotator to the detector (Fig. 1, the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction, completely passes through the Fourier lens, and reaches the CCD detector at the focal plane, into an electrical signal, the controller transmits to the control).
Regarding claim 12, Wang teaches the Lidar system of claim 11, wherein the linearly polarized beam is incident on the polarized beam splitter with a first polarization direction (the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation)and the reflected beam is incident on the polarized beam split with a second polarization direction (the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction).
Regarding claim 15, Wang teaches a vehicle, comprising: a Lidar system including: 
4P046250-US-NP a Faraday rotator configured to receive a linearly polarized beam of light and rotate the linearly polarized beam of light by 45 degrees to form a rotated scanning beam (Fig. 1, the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation);  
Wang fails to explicitly teach
a first quarter wave plate configured to produce a circularly polarized scanning beam of light from the rotated scanning beam; 
a first deflection stage configured to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the circularly-polarized scanning beam by a selected angle based on the selected rotation direction of the polarization vector; 
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage light; and 3P046250-US-NP 
a detector configured to receive a reflected beam that is a reflection of the linearly polarized light from the object, wherein the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.  
However, Fells teaches a liquid crystal between two quarter wave plates (Fig. 5a, para [149])
a first quarter wave plate configured to produce a circularly polarized scanning beam of light from the rotated scanning beam (Fig. 5a, para [149], first quarter wave plate 13); 
a first deflection stage configured to select a rotation direction for a polarization vector of the circularly-polarized scanning beam and deflect the circularly-polarized scanning beam by a selected angle based on the selected rotation direction of the polarization vector (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer); 
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 3P046250-US-NP 
a detector configured to receive a reflected beam (Fig. 5a, light 17) that is a reflection of the linearly polarized light from the object (para [150]. See also, para [197] or claim 22, the system can be used in a lidar system meaning there is a detector).
By combining Wang and Fells, it would have been obvious that the reflected beam passes sequentially through the first deflection stage, the first quarter wave plate and the Faraday rotator.
Regarding claim 18, Wang teaches the vehicle of claim 15, further comprising a polarized beam splitter configured to direct from the Faraday rotator to the detector Fig. 1, the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction, completely passes through the Fourier lens, and reaches the CCD detector at the focal plane, into an electrical signal, the controller transmits to the control).

Claims 2-3, 7, 9-10, 14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106125445 A) in view of Fells et al. (US 20210263358 A1) and Hall et al. (US 20190075281).
Regarding claim 2, Wang, as modified in view of Fells, teaches  method of claim 1, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 3, Wang, as modified in view of Fells, teaches the method of claim 2, wherein the liquid crystal half-wave plate selects the rotation direction based on a voltage applied to the liquid crystal half-wave plate (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Regarding claim 7, Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches the method of claim 1, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F,  Element 310, Para [51]-[52]), further comprising selecting the rotation direction for the polarization vector of the circularly-polarized scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the circularly polarized scanning beam (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.
Regarding claim 9, Wang, as modified in view of Fells, teaches the Lidar system of claim 8, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 10, Wang, as modified in view of Fells, teaches the Lidar system of claim 9, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate, wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Regarding claim 14, Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches the Lidar system of claim 8, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F, Element 310, Para [51]-[52]), further comprising selecting the rotation direction for the polarization vector of the circularly-polarized scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the circularly polarized scanning beam (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.
Regarding claim 16, Wang, as modified in view of Fells, teaches the vehicle of claim 15, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 17, Wang, as modified in view of Fells teaches the vehicle of claim 16, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate, wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Regarding claim 20, Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches the vehicle of claim 15, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F, Element 310, Para [51]-[52]), further comprising selecting the rotation direction for the polarization vector of the circularly-polarized scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the circularly polarized scanning beam (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Jamali et al. (US 11175508 B2), teaches Display Device with Varifocal Optical Assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645